            Case 2:21-cv-00703-WBS-CKD Document 4 Filed 04/21/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:21-CV-00703-WBS-CKD
12                         Plaintiff,
                                                             ORDER REGARDING CLERK’S
13          v.                                               ISSUANCE OF WARRANT FOR ARREST
                                                             OF ARTICLES IN REM
14   APPROXIMATELY $19,900.00 IN U.S.
     CURRENCY,
15
                          Defendant.
16

17          WHEREAS, a Verified Complaint for Forfeiture In Rem has been filed on April 19, 2021, in the
18 United States District Court for the Eastern District of California, alleging that the Approximately

19 $19,900.00 in U.S. Currency (“defendant currency”) is subject to forfeiture to the United States pursuant

20 to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841 et seq.;

21          And, the Court being satisfied that, based on the Verified Complaint for Forfeiture In Rem and the
22 affidavit of Drug Enforcement Administration Special Agent Richard J. Britt, there is probable cause to

23 believe that the defendant currency so described constitutes property that is subject to forfeiture for such

24 violation(s), and that grounds for the issuance of a Warrant for Arrest of Articles In Rem exist, pursuant to

25 Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions;

26 ///

27 ///

28 ///
                                                         1
                                                                               Order Re Clerk’s Issuance of Warrant for Arrest
           Case 2:21-cv-00703-WBS-CKD Document 4 Filed 04/21/21 Page 2 of 2



 1          IT IS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District of

 2 California, shall issue a Warrant for Arrest of Articles In Rem for the defendant currency.

 3

 4 Dated: April 20, 2021

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                                              Order Re Clerk’s Issuance of Warrant for Arrest
